Case: 21-30190      Document: 00516280157         Page: 1    Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 14, 2022

                                  No. 21-30190                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jon C. Ballay,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CR-213-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Jon C. Ballay was convicted, pursuant to a plea agreement, of one
   count of sexual exploitation of a child in violation of 18 U.S.C. § 2251(a) and
   (e). The district court sentenced Ballay to 262 months of imprisonment and




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30190      Document: 00516280157          Page: 2   Date Filed: 04/14/2022




                                    No. 21-30190


   a life term of supervised release, and it ordered him to pay $67,300 in
   restitution.
          On appeal, Ballay argues that the district court abused its discretion
   by failing to hold an evidentiary hearing regarding his motion to withdraw his
   guilty plea based on his claim of actual innocence under the factors listed in
   United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984). We review a
   district court’s denial of a defendant’s motion to withdraw his guilty plea, as
   well as the denial of an evidentiary hearing regarding such a motion, for abuse
   of discretion. United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003). A
   hearing is necessary when a defendant alleges sufficient facts that, if proven,
   would justify relief. Id.
          A defendant’s assertion of actual innocence is not alone sufficient to
   warrant allowing withdrawal of his guilty plea. See United States v. Harrison,
   777 F.3d 227, 235 & n.39 (5th Cir. 2015). Here, Ballay has failed to present a
   “substantial supporting record” showing his actual innocence of the charged
   offense, and thus the actual innocence factor of Carr does not weigh in his
   favor. See United States v. Clark, 931 F.2d 292, 295 (5th Cir. 1991). Ballay
   also has not shown that the remaining Carr factors weigh in his favor, and he
   therefore has not demonstrated that the district court abused its discretion in
   denying his request for an evidentiary hearing regarding his motion to
   withdraw. See Powell, 354 F.3d at 370.
          Ballay also raises two issues involving an alleged breach of the plea
   agreement by the Government. The issue whether the plea agreement has
   been breached is a question of law that is reviewed de novo. United States v.
   Purser, 747 F.3d 284, 290 (5th Cir. 2014). We apply general principles of
   contract law in interpreting a plea agreement and ask whether the
   Government’s acts comport with the defendant’s reasonable understanding
   of the agreement. United States v. Pizzolato, 655 F.3d 403, 409 (5th Cir.




                                         2
Case: 21-30190        Document: 00516280157           Page: 3     Date Filed: 04/14/2022




                                       No. 21-30190


   2011). The defendant has the burden of bringing forth facts that prove the
   breach by a preponderance of the evidence. Id. Plea agreements are
   construed against the Government because it drafts them, and,
   concomitantly, the Government must strictly adhere to the promises it makes
   in these agreements. United States v. Roberts, 624 F.3d 241, 245-46 (5th Cir.
   2010).
            Ballay first argues that the district court abused its discretion in failing
   to hold an evidentiary hearing regarding his claim that the Government
   breached the plea agreement by refusing to consider his cooperation efforts,
   as demonstrated in a letter from his attorney stating that the Government was
   no longer interested in accepting his future assistance. However, the record
   establishes that the Government complied with a reasonable understanding
   of the plea agreement and gave Ballay the opportunity to earn substantial
   assistance. Therefore, Ballay has not demonstrated that the district court
   abused its discretion in denying his request for an evidentiary hearing
   regarding this issue. See Powell, 354 F.3d at 370.
            Additionally, Ballay argues that the Government breached its
   agreement to “bring to the attention of the Court any cooperation rendered
   by the defendant prior to sentencing,” via “a letter detailing the defendant’s
   cooperation.” However, the record establishes that the district court was
   made generally aware of the extent of Ballay’s cooperation, and Ballay has
   not shown that the Government’s conduct at sentencing was inconsistent
   with his reasonable understanding of the plea agreement. See Pizzolato, 655
   F.3d at 409; United States v. Hooten, 942 F.2d 878, 883-84 (5th Cir. 1991).
   Accordingly, he has not demonstrated any error by the district court with
   regard to its determination that the Government complied with its
   obligations under the plea agreement.
            AFFIRMED.




                                             3